      Case 1:20-mc-00224-GBD-SLC Document 62 Filed 08/03/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS IWANSKI and TVPX ARS, Inc., on
 behalf of themselves and all others similarly
 situated,                                                        Case No. 20-mc-224

                                  Plaintiff,                      SEALING ORDER

                            vs.

 MILLIMAN, INC.,

                                  Defendant.



       WHEREAS First Penn-Pacific Life Insurance Company and Lincoln National Life

Insurance Company move before the Court for an Order granting continued sealing of certain

materials filed in connection with the Plaintiffs’ Reply in Support of Motion to Compel, filed

July 13, 2020.

       IT IS HEREBY ORDERED that
       1.        Defendants’ Motion is GRANTED.

       2.        The redacted portions of the Declaration of Seth Ard in Support of Plaintiffs’

Reply in Support of Motion to Compel, and Exhibits R, S, and T, filed under seal in the above-

captioned matter shall remain under seal until further order.

       The Clerk of Court is respectfully directed to close the Motion at ECF No. 58.



  Dated: August 3, 2020                                          SO ORDERED
         New York, New York
